


Exhibit 10.28


$333,840,000
Trinity Rail Leasing 2012 LLC
Secured Railcar Equipment Notes, Series 2012-1
Class
Principal Amount
Interest Rate
Class A‑1…………………….
$
145,360,000


2.266
%
 
Class A‑2……...………………
$
188,480,000


3.525
%
 

NOTE PURCHASE AGREEMENT
December 12, 2012
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, N.Y. 10010-3629


Credit Agricole Securities (USA) Inc.
1301 Avenue of Americas
New York, N.Y. 10019
Lloyds Securities Inc.
1095 Avenue of the Americas
New York, N.Y. 10036


Rabo Securities USA, Inc.
245 Park Avenue, 37th Floor
New York, N.Y. 10167


Wells Fargo Securities, LLC
MAC D1086-051
550 S. Tryon Street, 5th floor
Charlotte, N.C. 28202


Dear Sirs:


1. Introductory. Trinity Rail Leasing 2012 LLC, a special purpose Delaware
limited liability company (the “Issuer”) established as a direct wholly-owned
subsidiary of Trinity Industries Leasing Company (“TILC”) proposes, subject to
the terms and conditions stated herein, to issue and sell to Credit Suisse
Securities (USA) LLC, Credit Agricole Securities (USA) Inc., Lloyds Securities
Inc., Rabo Securities USA, Inc. and Wells Fargo Securities, LLC (each, an
“Initial Purchaser” and collectively, the “Initial Purchasers”) U.S.$145,360,000
principal amount of its Series 2012-1 Class A-1 Secured Railcar Equipment Notes
(the “Class A-1 Notes”) and U.S.$188,480,000 of its Series 2012-1 Class A-2
Secured Railcar Equipment Notes (the “Class A-2 Notes”, and, together with the
Class A-1 Notes, the “Offered Notes”) to be issued pursuant to the Master
Indenture (the “Master Indenture”), as supplemented by the Series 2012-1
Supplement thereto (the “Series 2012-1 Supplemental Indenture”, and, together
with the Master Indenture, the “Indenture”), each to be dated on or about
December 19, 2012, between the Issuer and Wilmington Trust Company as indenture
trustee (the “Trustee”). The United States Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder are herein referred to as
the “Securities Act.” Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Offering Circular (as defined below).




--------------------------------------------------------------------------------




2. Representations and Warranties of the Issuer, TILC and Trinity. Each of the
Issuer, TILC on behalf of itself and as manager of Trinity Rail Leasing
Warehouse Trust (“TRLWT”) and Trinity Industries, Inc., a Delaware corporation
(“Trinity”), jointly and severally, represents and warrants to, and agrees with,
the Initial Purchasers that, as of the date hereof (unless otherwise indicated
below):
(a) The Issuer has prepared a preliminary offering circular dated December 6,
2012 (the “Preliminary Offering Circular”), and the Issuer will prepare a final
offering circular dated the date hereof (the “Offering Circular”), in each case
relating to the Offered Notes to be offered by the Initial Purchasers. The
Preliminary Offering Circular and the Offering Circular, together with any
General Use Issuer Free Writing Communication (as hereinafter defined) and all
amendments and supplements to such documents, are hereinafter collectively
referred to as the “Offering Document”.
The Offering Document at a particular time means the Offering Document in the
form actually amended or supplemented and issued at that time. “Final Offering
Document” means the Offering Document that discloses the offering price and
other final terms of the Offered Notes and is dated as of the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement). “General Disclosure Package” means the Preliminary Offering
Circular, together with any General Use Issuer Free Writing Communications (as
hereinafter defined) at the Applicable Time (as hereinafter defined) considered
together with the offering price on the cover page of the Offering Circular and
the information contained in Schedule D hereto. “Applicable Time” means 11:13
a.m. (New York time) on the date of this Agreement. As of its date and as of the
Closing Date, the Final Offering Document will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. At the Applicable
Time neither (i) the General Disclosure Package, nor (ii) any individual Limited
Use Issuer Free Writing Communication (as hereinafter defined), when considered
together with the General Disclosure Package, contained, nor as of the Closing
Date will contain, any untrue statement of a material fact or omitted, or will
omit, to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding two sentences do not apply
to statements in or omissions from the Offering Document, the General Disclosure
Package or any Limited Use Issuer Free Writing Communication based upon written
information furnished to the Issuer, TILC or Trinity by the Initial Purchasers
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Sections 8(a) and 8(b) hereof.
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Notes and is made by means
other than the Preliminary Offering Circular or the Offering Circular. “Issuer
Free Writing Communication” means a Free Writing Communication prepared by or on
behalf of the Issuer, TILC or Trinity or used or referred to by the Issuer, TILC
or Trinity, in the form retained in the records of the Issuer, TILC or Trinity.
“General Use Issuer Free Writing Communication” means any Issuer Free Writing
Communication that is intended for general distribution to prospective investors
and is set forth on Schedule B hereto. “Limited Use Issuer Free Writing
Communication” means any Issuer Free Writing Communication that is not a General
Use Issuer Free Writing Communication and is set forth on Schedule C hereto.
(b) The Issuer has been duly formed and is a validly existing limited liability
company in good standing under the laws of the state of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information (as hereinafter defined); and the Issuer is duly
qualified to do business as a foreign limited liability company in good standing
in all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification.




--------------------------------------------------------------------------------




(c) TRLWT has been duly formed and is a validly existing statutory trust in good
standing under the laws of the state of Delaware, with power and authority (as a
statutory trust and otherwise) to own its properties and conduct its business as
described in the General Disclosure Package; and TRLWT is duly qualified to do
business as a foreign statutory trust in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification.
(d) Each of TILC and Trinity has been duly incorporated and is a validly
existing corporation in good standing under the laws of the state of Delaware,
with power and authority (as a corporation and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package; and
each of TILC and Trinity is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification.
(e) As of the Closing Date, the Indenture and each other Transaction Document
(as defined in Section 5(d)) will have been duly authorized, executed and
delivered by the Issuer, TILC, TRLWT or Trinity, as the case may be; the Offered
Notes have been duly authorized by the Issuer, and when the Offered Notes are
duly authenticated by the Trustee in accordance with the Indenture and delivered
and paid for pursuant to this Agreement, the Offered Notes will have been duly
executed, authenticated, issued and delivered by the Issuer and each of the
Indenture, each other Transaction Document and the Offered Notes will conform to
the description thereof contained in the Final Offering Document and each of the
Indenture and the other Transaction Documents (assuming the valid execution and
delivery thereof by the other parties thereto) and the Offered Notes will
constitute valid and legally binding obligations of the Issuer, TILC, TRLWT or
Trinity, as the case may be, enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles.
(f) Except as contemplated by the Transaction Documents, no consent, approval,
authorization, order of, filing with, or any other action by any governmental
agency or body or any court is required for the consummation of the transactions
contemplated by this Agreement or any Transaction Document in connection with
the issuance and sale of the Offered Notes.
(g) The execution, delivery and performance of the Indenture, this Agreement and
each other Transaction Document and the issuance and sale of the Offered Notes
and compliance with the terms and provisions thereof by the Issuer, TILC, TRLWT
or Trinity, as the case may be, will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, or conflict with,
(i) any statute, any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Issuer,
TILC, TRLWT or Trinity or any of their respective properties, or (ii) any
agreement or instrument to which the Issuer, TILC, TRLWT or Trinity is a party
or by which the Issuer, TILC, TRLWT or Trinity is bound or to which any of the
properties of the Issuer, TILC, TRLWT or Trinity are subject, or (iii) the
limited liability company agreement or certificate of formation of the Issuer,
the certificates of formation or by-laws of TILC or Trinity or the trust
agreement or the certificate of incorporation of TRLWT. The Issuer has full
power and authority to sell the Offered Notes as contemplated by this Agreement.
(h) This Agreement has been duly authorized, executed and delivered by each of
the Issuer, TILC and Trinity.
(i) Except as disclosed in the General Disclosure Package, the Issuer has good
and marketable title to all real properties and all other properties and assets
owned by it, free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or to be made
thereof by it; and except as disclosed in the General Disclosure Package, the
Issuer holds any leased real or personal property held by it under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by it.




--------------------------------------------------------------------------------




(j) Each of the Issuer, TILC, TRLWT and Trinity possesses all material
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it and has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Issuer, TILC, TRLWT or Trinity, as applicable, would individually or in the
aggregate have a material adverse effect on the condition (financial or other),
business, properties or results of operations of the Issuer, TILC, TRLWT or
Trinity, as applicable, taken as a whole (“Material Adverse Effect”).
(k) Except as disclosed in the General Disclosure Package, none of the Issuer,
TILC, TRLWT or Trinity is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), nor owns or operates any real property contaminated with any substance
that is subject to any environmental laws, is liable for any off-site disposal
or contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
none of the Issuer, TILC, TRLWT or Trinity is aware of any pending investigation
which might lead to such a claim.
(l) Except as disclosed in the General Disclosure Package, there are no pending
actions, suits, proceedings or investigations against or affecting the Issuer,
TILC, TRLWT, Trinity or their respective properties that, if determined
adversely to the Issuer, TILC, TRLWT or Trinity, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Issuer, TILC, TRLWT or Trinity to perform its
obligations under the Indenture, this Agreement, or any other Transaction
Document to which it is a party, or would seek to materially and adversely
affect the federal income tax attributes of the Notes, or which are otherwise
material in the context of the sale of the Offered Notes; and no such actions,
suits, proceedings or investigations are threatened or, to the Issuer's, TILC's
or Trinity's knowledge, contemplated.
(m) Since September 30, 2012, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
TILC, TRLWT or Trinity and TILC's subsidiaries taken as a whole.
(n) The Issuer is not an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 9 of the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”); and the Issuer is not and, after giving effect to the
offering and sale of the Offered Notes and the application of the proceeds
thereof as described in the Offering Document will not be, an “investment
company” as defined in the Investment Company Act.
(o) No securities of the same class (within the meaning of Rule 144A(d)(3) under
the Securities Act) as the Offered Notes are listed on any national securities
exchange registered under Section 6 of the United States Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder
(“Exchange Act”) or quoted in a U.S. automated inter-dealer quotation system.
The securities are eligible for resale pursuant to Rule 144A under the
Securities Act (“Rule 144A”). The General Disclosure Package contains, and the
Offering Document will contain, all the information specified in and meeting the
requirements of Rule 144A.
(p) Assuming the representations of the Initial Purchasers set forth in Section
4(a) and (b) are true and accurate, the offer, sale and delivery of the Offered
Notes to the Initial Purchasers and to subsequent purchasers in the manner
contemplated by this Agreement and the Offering Document will be




--------------------------------------------------------------------------------




exempt from the registration requirements of the Securities Act, and it is not
necessary to qualify an indenture in respect of the Offered Notes under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).
(q) None of the Issuer, TILC, TRLWT or Trinity, or any of their respective
affiliates, or any person acting on its or their behalf (other than the Initial
Purchasers, as to whom no such representation is made) (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act ("Regulation S")) the Offered Notes or any security of the same
class or series as the Offered Notes or (ii) has offered or will offer or sell
the Offered Notes (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (B) with respect to any such securities sold in reliance on
Rule 903 of Regulation S, by means of any directed selling efforts within the
meaning of Rule 902(c) of Regulation S. The Issuer, TILC, TRLWT, Trinity and
their respective affiliates and any person acting on its or their behalf (other
than the Initial Purchasers, as to whom no such representation is made) have
complied and will comply with the offering restrictions requirement of
Regulation S. None of the Issuer, TILC, TRLWT or Trinity has entered and none
will enter into any contractual arrangement with respect to the distribution of
the Offered Notes except for this Agreement.
(r) The proceeds to the Issuer from the offering of the Offered Notes and the
related transactions will not be used to purchase or carry any security (except
as contemplated in Permitted Investments in respect of the Indenture Accounts).
(s) There is no “substantial U.S. market interest” as defined in Rule 902(j) of
Regulation S in the Issuer's debt securities.
(t) Except as contemplated in the Engagement Letter (as defined below) and as
disclosed in the General Disclosure Package, there are no contracts, agreements
or understandings between the Issuer, TILC, TRLWT or Trinity and any person that
would give rise to a valid claim against the Issuer, TILC, TRLWT, Trinity, or
any Initial Purchaser for a brokerage commission, finder's fee or other like
payment.
(u) At the time of execution and delivery of the Asset Transfer Agreement,
(1) TRLWT and TILC, as applicable, will own all of its respective right, title
and interest in and to the initial Railcars to be acquired by the Issuer from it
pursuant thereto, together with the related Leases thereon and certain other
related assets specified therein, free and clear of any lien, mortgage, pledge,
charge, encumbrance, adverse claim or other security interest (collectively,
“Liens”), except to the extent permitted in the Asset Transfer Agreement or the
Indenture, as applicable, and except, in the case of TRLWT, for security
interests being released upon transfer to the Issuer, will not have assigned to
any person other than the Issuer any of its right, title or interest in such
Railcars and Leases, (2) TRLWT and TILC, as applicable, will have the power and
authority to transfer such Railcars, Leases and related assets to the Issuer and
(3) upon execution and delivery of the Asset Transfer Agreement and the
consummation of the transactions contemplated thereby, the Issuer will own such
Railcars, Leases and related assets free of Liens other than Liens permitted by
the Asset Transfer Agreement or the Indenture, as applicable.
(v) As of the Closing Date, each of the representations and warranties of the
Issuer, TILC on behalf of itself and as manager of TRLWT, or Trinity set forth
in each of the Transaction Documents to which they are parties will be true and
correct in all material respects.
(w) Any taxes, fees and other governmental charges that would be incurred by
reason of the execution and delivery of the Transaction Documents or the
execution, delivery and sale of the Offered Notes and that would be due and
payable as of the Closing Date have been or will be paid prior to the Closing
Date.
(x) None of the Issuer, Trinity, TILC or TRLWT, nor any of their respective
subsidiaries nor, to the knowledge of the Issuer, Trinity, TILC or TRLWT, any
director, officer, agent or employee acting




--------------------------------------------------------------------------------




on behalf of the Issuer, Trinity, TILC or TRLWT or any of their respective
subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of, in any material respect, any
provision of the Foreign Corrupt Practices Act of 1977.
(y) The operations of the Issuer, Trinity, TILC and TRLWT and their respective
subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuer,
Trinity, TILC, TRLWT or any of their respective subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Issuer, Trinity,
TILC or TRLWT, threatened.
(z) None of the Issuer, Trinity, TILC or TRLWT, any of their respective
subsidiaries or, to the knowledge of the Issuer, Trinity, TILC or TRLWT, any
director, officer, agent, employee or affiliate of the Issuer, Trinity, TILC or
TRLWT or any of their respective subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and none of the Issuer, Trinity, TILC or
TRLWT will directly or indirectly use the proceeds of the offering of the
Offered Notes hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
(aa) The operations of the Issuer, Trinity, TILC and TRLWT and their respective
subsidiaries are and have been conducted at all times in material compliance
with the USA Patriot Act of 2001, as amended, and the rules and regulations
thereunder.
(ab) In connection with any rating for the Notes, TILC has provided to each
rating agency rating the Notes a written representation that satisfies the
requirement of paragraph (a)(3)(iii) of Rule 17g-5 under the Exchange Act (“Rule
17g-5”). The Issuer and, prior to the formation of the Issuer, TILC and Trinity,
have complied, and as of the Closing Date, the Issuer will comply, in all
material respects with the representations, certifications and covenants made by
TILC to Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business (the “Hired NRSRO”) in connection with the engagement of
the Hired NRSRO to issue and monitor a credit rating on the Offered Notes,
including any representation provided to the Hired NRSRO by the Issuer in
connection with Rule 17g-5, and has made accessible, via a password-protected
internet website established and maintained by TILC, to any non-hired nationally
recognized statistical rating organization, as contemplated by Rule 17g-5, all
information provided to the Hired NRSRO in connection with the issuance and
monitoring of the credit ratings on the Offered Notes in accordance with Rule
17g-5. The Issuer and, prior to the formation of the Issuer, TILC and Trinity,
shall be solely responsible for compliance with Rule 17g-5 in connection with
the issuance, monitoring and maintenance of the credit rating on the Offered
Notes. The Initial Purchasers are not responsible for compliance with any aspect
of Rule 17g-5 in connection with the Offered Notes.
3. Purchase, Sale and Delivery of Offered Notes. (a) On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the Initial
Purchasers, severally and not jointly, and each Initial Purchaser agrees
severally and not jointly to purchase from the Issuer, at a purchase price of
100% of the principal amount thereof, the principal amount of Offered Notes set
forth opposite the name of such Initial Purchaser in Schedule A hereto.
(a) The Issuer will deliver against payment of the purchase price the Offered
Notes to be offered and sold by the Initial Purchasers in reliance on
Regulation S (the “Regulation S Notes”), each




--------------------------------------------------------------------------------




in the form of one or more permanent global notes in registered form without
interest coupons (the “Regulation S Global Notes”) which will be deposited with
the Trustee as custodian for Cede & Co., as nominee of The Depository Trust
Company (“DTC”) for the respective accounts of the DTC participants for
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”), and
Clearstream Banking, société anonyme (“Clearstream, Luxembourg”) and registered
in the name of Cede & Co., as nominee for DTC. The Issuer will deliver against
payment of the purchase price the Offered Notes to be purchased by the Initial
Purchasers hereunder and to be offered and sold by the Initial Purchasers in
reliance on Rule 144A under the Securities Act (the “144A Notes”), each in the
form of one permanent global note in definitive form without interest coupons
(the “Restricted Global Note”) deposited with the Trustee as custodian for DTC
and registered in the name of Cede & Co., as nominee for DTC. The Regulation S
Global Notes and the Restricted Global Note shall be assigned separate CUSIP
numbers. The Global Notes shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering Document.
Until the termination of the distribution compliance period (as defined in
Regulation S) with respect to the offering of the Offered Notes, interests in
the Regulation S Global Notes may only be held by the DTC participants for
Euroclear and Clearstream, Luxembourg. Interests in any permanent Global Notes
will be held only in book-entry form through Euroclear, Clearstream, Luxembourg
or DTC, as the case may be, except in the limited circumstances described in the
Final Offering Document.
Payment for the Regulation S Notes and the 144A Notes shall be made by each
Initial Purchaser in Federal (same day) funds by or wire transfer to an account
at a bank acceptable to it, on December 19, 2012, or at such other time not
later than seven full business days thereafter as the Initial Purchasers and the
Issuer determine, such time being herein referred to as the “Closing Date”,
against delivery to the Trustee as custodian for DTC of (i) the Regulation S
Global Notes representing all of the Regulation S Notes for the respective
accounts of the DTC participants for Euroclear and Clearstream, Luxembourg and
(ii) the Restricted Global Note representing all of the 144A Notes. The
Regulation S Global Notes and the Restricted Global Note will be made available
for checking at the office of Vedder Price P.C., 1633 Broadway, New York, New
York 10019, at least 24 hours prior to the Closing Date.
(b) The Issuer agrees to pay each Initial Purchaser for its own account all fees
and expenses as provided in Section 3 of the applicable engagement letter or
written correspondence, dated or communicated on or about December 12, 2012,
between, among others, the Issuer, TILC and the applicable Initial Purchaser
(each, an “Engagement Letter”).
4. Representations by Initial Purchasers; Resale by Initial Purchasers.  (a)
Each Initial Purchaser severally represents and warrants to the Issuer that it
is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
(a) Each Purchaser severally acknowledges that the Offered Notes have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S or pursuant to an exemption from the registration
requirements of the Securities Act. Each Initial Purchaser severally represents
and agrees that it has offered and sold the Offered Notes, and will offer and
sell the Offered Notes (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 or Rule 144A under the
Securities Act (“Rule 144A”). Accordingly, none of the Initial Purchasers nor
its affiliates, nor any persons acting on its or their behalf, has engaged or
will engage in any directed selling efforts with respect to the Offered Notes,
and such Initial Purchaser, its affiliates and all persons acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Each Initial Purchaser severally agrees that, at or
prior to confirmation of sale of the Offered Notes, other than a sale pursuant
to Rule 144A, it will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases the




--------------------------------------------------------------------------------




Offered Notes from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by Regulation
S.
(b) Each Initial Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement (other than
any agreement among the Initial Purchasers) with respect to the distribution of
the Offered Notes except with the prior written consent of the Issuer.
(c) Each Initial Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Offered Notes in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Initial Purchaser severally agrees,
with respect to resales made in reliance on Rule 144A of any of the Offered
Notes, to deliver either with the confirmation of such resale or otherwise prior
to settlement of such resale a notice to the effect that the resale of such
Offered Notes has been made in reliance upon the exemption from the registration
requirements of the Securities Act provided by Rule 144A.
(d)Each Initial Purchaser severally agrees that it and each of its affiliates
will not communicate or cause to be communicated the Offering Document in Canada
or to any resident of Canada and understands that any Canadian residents may
not, directly or indirectly, purchase the Offered Notes or any beneficial
interest therein from such Initial Purchaser.
(e) Each Initial Purchaser, severally but not jointly, represents and agrees
that (i) with respect to any oral communications with the Hired NRSRO which are
arranged by such Initial Purchaser in connection with the issuance or monitoring
of a credit rating on the Offered Notes, such Initial Purchaser has and will
invite the Issuer to participate in such oral communication and (ii) any
communication (other than oral communications) or delivery of information to the
Hired NRSRO in connection with the issuance or monitoring of a credit rating on
the Offered Notes has been and will immediately be disclosed to the Issuer for
the purpose of allowing the Issuer to make accessible to any non-hired
nationally recognized statistical rating organization all information provided
to the Hired NRSRO in connection with the issuance and monitoring of the credit
rating on the Offered Notes in accordance with Rule 17g-5.
(f) Each Initial Purchaser severally represents and agrees that (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Notes in circumstances in which section 21(1) of the FSMA does not apply to the
Issuer; and (ii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom.
(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a "Relevant Member State"), each
Initial Purchaser has




--------------------------------------------------------------------------------




represented and agreed, that with effect from and including the date on which
the Prospectus Directive is implemented in that Relevant Member State (the
"Relevant Implementation Date") it has not made and will not make an offer of
the Offered Notes to the public in that Relevant Member State except that it
may, with effect from and including the Relevant Implementation Date, make an
offer of such Offered Notes to the public in that Relevant Member State: (i) if
the Offered Notes specify that an offer of those Offered Notes may be made other
than pursuant to Article 3(2) of the Prospectus Directive in that Relevant
Member State (a "Non-exempt Offer"), following the date of publication of a
prospectus in relation to such Offered Notes which has been approved by the
competent authority in that Relevant Member State or where appropriate, approved
in another Relevant Member State and notified to the competent authority in that
Relevant Member State, in accordance with the Prospectus Directive, in the
period beginning and ending on the dates specified in such prospectus or final
terms, as applicable and the Issuer has consented in writing to its use for the
purpose of that Non-exempt Offer; (ii) at any time to any legal entity which is
a qualified investor as defined in the Prospectus Directive; (iii) at any time
to fewer than 100 or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, natural or legal persons
(other than qualified investors as defined in the Prospectus Directive), subject
to obtaining the prior consent of the Initial Purchasers nominated by the Issuer
for any such offer; or (iv) at any time in any other circumstances falling
within Article 3(2) of the Prospectus Directive, provided that no such offer of
the Offered Notes referred to in (ii) to (iv) above will require the Issuer or
any Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive, or supplement a prospectus pursuant to Article 16 of the
Prospectus Directive.
For the purposes of this provision, the expression an "offer of Notes to the
public" in relation to any Offered Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes to be offered so as to enable an
investor to decide to purchase or subscribe the Offered Notes, as the same may
be varied in that Member State by any measure implementing the Prospectus
Directive in that Member State, the expression "Prospectus Directive" means
Directive 2003/71/EC (and amendments thereto, including the 2010PD Amending
Directive, to the extent implemented in the Relevant Member State), and includes
any relevant implementing measure in the Relevant Member State and the
expression "2010 PD Amending Directive" means Directive 2010/73/EU.
5. Certain Agreements of the Issuer, TILC and Trinity. Each of the Issuer, TILC
and Trinity jointly and severally agrees with the Initial Purchasers that:
(a) The Issuer will advise the Initial Purchasers promptly of any proposal to
amend or supplement the Offering Document and will not effect such amendment or
supplementation without the consent of the Initial Purchasers. If, at any time
following delivery of any document included in the Offering Document or any
Limited Use Issuer Free Writing Communication and prior to the completion of the
resale of the Offered Notes by the Initial Purchasers, there occurs an event or
development as a result of which such document included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time not misleading, or if it is
necessary at any such time to amend or supplement the Offering Document or any
Limited Use Free Writing Communication to comply with any applicable law, TILC
will promptly notify the Initial Purchasers of such event and will promptly
prepare, at its own expense, an amendment or supplement which will correct such
statement or omission. Neither the Initial Purchasers' consent to, nor the
delivery by the Initial Purchasers to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7. The first sentence of this subsection does not apply to
statements in or omissions from any document in the General Disclosure Package
or any Limited Use Issuer Free Writing Communication in reliance upon and in
conformity with written information furnished to the Issuer, TILC, TRLWT or
Trinity by the Initial Purchasers specifically for use




--------------------------------------------------------------------------------




therein, it being understood and agreed that the only such information is that
described as such in Sections 8(a) and 8(b) hereof.
(b) The Issuer will furnish to each Initial Purchaser copies of each document
comprising a part of the Offering Document and each Limited Use Issuer Free
Writing Communication, in each case as soon as available and in such quantities
as such Initial Purchaser requests, and the Issuer will furnish to each Initial
Purchaser on the date hereof three (3) copies of each document comprising a part
of the Offering Document and each Limited Use Issuer Free Writing Communication
signed by a duly authorized officer of the Issuer, one of which will include the
independent accountants' reports in the Offering Document manually signed by
such independent accountants. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act, the Issuer will promptly furnish or
cause to be furnished to each Initial Purchaser and, upon request of holders and
prospective purchasers of the Offered Notes, to such holders and purchasers,
copies of the information (the “Additional Issuer Information”) required to be
delivered to holders and prospective purchasers of the Offered Notes in
accordance with Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto) in order to permit compliance with Rule 144A in connection
with resales by such holders of the Offered Notes. TILC or Trinity will pay the
expenses of printing and distributing to the Initial Purchasers all such
documents. Any Additional Issuer Information delivered to any holders and
prospective purchasers of the Offered Notes will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
(c) The Issuer or TILC, on its behalf, will arrange for the qualification of the
Offered Notes for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States as the Initial
Purchasers designate and will continue such qualifications in effect so long as
required for the resale of the Offered Notes by the Initial Purchasers, provided
that the Issuer will not be required to qualify as a foreign corporation or to
file a general consent to service of process in any such jurisdiction.
(d) So long as the Offered Notes are outstanding, if not filed electronically
with the Securities and Exchange Commission (the “Commission”) or posted on the
website of Trinity, the Issuer or Trinity will furnish to the Initial
Purchasers, as soon as practicable after the end of each fiscal year, a copy of
Trinity's annual report to shareholders, and the Issuer or Trinity will furnish
to the Initial Purchasers (and, upon request, to each other Initial Purchaser)
(i) as soon as available, a copy of each description of reports, notices or
communications sent to securityholders of Trinity or, if applicable, filed with
foreign regulators or securities exchanges by Trinity, (ii) as soon as
available, copies of each report furnished to TILC or any of its affiliates, in
the case of the Issuer, and to its shareholders, in the case of Trinity, in
either case pursuant to any Operative Agreement (collectively, the “Transaction
Documents”), by first class mail as soon as practicable after such reports are
furnished to TILC or any of its affiliates or the shareholders, as the case may
be, (iii) copies of each amendment to any of the Transaction Documents, (iv)
copies of all reports and other communications (financial or other) furnished to
the Trustee under the Indenture or to holders of the Offered Notes, and copies
of any reports and financial statements, if any, furnished to or filed with the
Commission, any governmental or regulatory authority or any national securities
exchange, and (v) from time to time such other information as the Initial
Purchasers may reasonably request relating to the Issuer, TILC, TRLWT, Trinity
or any of their respective affiliates, the Offered Notes and the Transaction
Documents. Each of TILC, the Issuer and Trinity shall make their officers,
employees, independent accountants and legal counsel reasonably available upon
request by the Initial Purchasers.
(e) During the period of three (3) years after the Closing Date, the Issuer
will, upon request, furnish to the Initial Purchasers and any holder of Offered
Notes a copy of the restrictions on transfer applicable to the Offered Notes.




--------------------------------------------------------------------------------




(f) During the period of two (2) years after the Closing Date none of the
Issuer, TILC, nor Trinity will, or will permit any of its affiliates (as defined
in Rule 144 under the Securities Act) to, resell any of the Offered Notes that
have been reacquired by any of them.
(g) The Issuer, TILC or Trinity will pay all expenses incidental to the
performance of its respective obligations under this Agreement, including but
not limited to: (i) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Notes, the
preparation and printing of this Agreement, the Offered Notes, the documents
comprising any part of the Offering Document, each Limited Use Issuer Free
Writing Communication and any other document relating to the issuance, offer,
sale and delivery of the Offered Notes; (ii) the cost of any advertising
approved by the Issuer or TILC in connection with the issue of the Offered
Notes; (iii) any expenses (including fees and disbursements of counsel) incurred
in connection with qualification of the Offered Notes for sale under the laws of
such jurisdictions in the United States as the Initial Purchasers designate and
the printing of memoranda relating thereto; (iv) any fees charged by the Hired
NRSRO for the rating of the Offered Notes and charged by the Trustee, including
the fees and disbursements of counsel for the Trustee in connection with the
Indenture; and (v) expenses incurred in distributing the documents comprising
any part of the Offering Document (including any amendments and supplements
thereto) and any Limited Use Issuer Free Writing Communications to the Initial
Purchasers or to prospective purchasers of the Offered Notes. The Issuer, TILC
and Trinity jointly and severally will also pay or reimburse the Initial
Purchasers (to the extent incurred by them) for all travel expenses of the
Initial Purchasers', the Issuer's, TILC's, TRLWT's and Trinity's officers and
employees and any other expenses of the Initial Purchasers, the Issuer, TILC or
TRLWT in connection with attending or hosting meetings with prospective
purchasers of the Offered Notes from the Initial Purchasers. In addition to the
foregoing, but without duplication, the Issuer or TILC will pay to each Initial
Purchaser on the Closing Date the amounts in respect of its costs and expenses
as set forth in Section 3 of the applicable Engagement Letter as reimbursement
of such Initial Purchaser's other expenses.
(h) In connection with the offering and the sale of the Offered Notes, until the
Initial Purchasers shall have notified the Issuer, TILC, Trinity and the other
Initial Purchasers of the completion of the resale of the Offered Notes, none of
the Issuer, TILC, TRLWT or Trinity or any of their respective affiliates has or
will, either alone or with one or more other persons, bid for or purchase for
any account in which it or any of its affiliates has a beneficial interest any
Offered Notes or attempt to induce any person to purchase any Offered Notes; and
none of the Issuer, TILC, TRLWT or Trinity or any of their respective affiliates
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or of raising the price of, the Offered Notes.
(i) For a period of 90 days, with respect to the Issuer, and 45 days, with
respect to TILC and Trinity, after the date of the Offering Circular, none of
the Issuer, TILC or Trinity will offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, or file with the Commission a
registration statement under the Securities Act relating to, any United States
dollar-denominated asset-backed debt securities issued, sponsored or guaranteed
by the Issuer, TILC, TRLWT, Trinity or any of their respective affiliates and
having a maturity of more than one year from the date of issue, or publicly
disclose the intention to make any such offer, sale, pledge, disposition or
filing, without the prior written consent of the Initial Purchasers. None of the
Issuer, TILC or Trinity will at any time offer, sell, contract to sell, pledge
or otherwise dispose of, directly or indirectly, any securities under
circumstances where such offer, sale, pledge, contract or disposition would
cause the exemption afforded by Section 4(a)(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Notes.
(j) The Issuer, TILC, TRLWT, Trinity or any of their respective affiliates, or
any person acting on its or their behalf, shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security that
would be integrated with the offer or sale of the Offered Notes in a manner that
would require the registration under the Securities Act of the sale of the
Offered Notes or that would be




--------------------------------------------------------------------------------




integrated with the offer or sale of the Offered Notes for purposes of the rules
and regulations of any trading market
(k) The Issuer, TILC and Trinity (the “Indemnitors”) jointly and severally will
indemnify and hold harmless the Initial Purchasers against any documentary,
stamp or similar issuance tax, including any interest and penalties, on the
creation, issuance and sale of the Offered Notes and on the execution and
delivery of this Agreement. All payments to be made by TILC, Trinity or the
Issuer hereunder shall be made without withholding or deduction for or on
account of any present or future taxes, duties or governmental charges
whatsoever unless Trinity, TILC or the Issuer is compelled by law to deduct or
withhold such taxes, duties or charges. In that event, Trinity, TILC or the
Issuer, as applicable, shall pay such additional amounts as may be necessary in
order that the net amounts received after such withholding or deduction shall
equal the amounts that would have been received if no withholding or deduction
had been made; provided that the Indemnitors will not be required to indemnify
or gross-up for such taxes and withholdings to the extent imposed as a result of
a failure of such Initial Purchaser to provide any duly executed and completed
form or document described in the last sentence of this paragraph upon the
execution of this Agreement or to be delivered thereafter upon the reasonable
request of its Indemnitors which evidences such Initial Purchaser's entitlement
to an exemption for such taxes and withholdings. Furthermore, the Indemnitors
hereby request that each Initial Purchaser hereby provides to them IRS Form W-9
or IRS Form W-8BEN, W-8IMY or W-8ECI, whichever is applicable.
(l) To the extent, if any, that the rating provided with respect to the Offered
Notes by the Hired NRSRO is conditional upon the furnishing of documents or the
taking of any other action on or prior to the Closing Date by the Issuer, TILC,
TRLWT or Trinity, Trinity, TILC, TRLWT or the Issuer, as the case may be, shall
use its reasonable best efforts to promptly furnish such documents and take any
other such action on or prior to the Closing Date.
(m) The cash proceeds of the Offered Notes, together with the amount of any
necessary capital contribution made by TILC to the Issuer, will be used by the
Issuer as follows: (i) to add funds to the Liquidity Reserve Account, up to the
Liquidity Reserve Target Amount; (ii) to add funds to the Collection Account in
connection with the issuance of the Offered Notes, if necessary to assure
sufficient funds are available for payments on the first Payment Date; (iii) to
pay certain costs of issuance; and (iv) to fund cash payments to TILC and/or
TRLWT as the purchase price for the Issuer's acquisition of the Railcars from
TILC and TRLWT, at a price equal to their Initial Appraised Value
6. Free Writing Communications. (a) Each of the Issuer, TILC, TRLWT and Trinity,
jointly and severally, represents and agrees that, without the prior consent of
the Initial Purchasers, and each Initial Purchaser severally represents and
agrees that, without the prior consent of TILC and the Initial Purchasers, it
has not made and will not make any offer relating to the Offered Notes that
would constitute an Issuer Free Writing Communication. Any such Issuer Free
Writing Communication consented to by TILC and the Initial Purchasers is
hereinafter referred to as a “Permitted Free Writing Communication.”
(a) To the extent it would be an Issuer Free Writing Communication, each of the
Issuer, TILC, on behalf of itself and as a manger of TRLWT, and Trinity consents
to the use by the Initial Purchaser of a Free Writing Communication that (a)
contains only information describing the preliminary or final terms of the
Offered Notes or the offering thereof or (b) does not contain any material
information about the Issuer, TILC, TRLWT or Trinity or the securities of any of
them that was provided by any of the Issuer, TILC, TRLWT and Trinity or on
behalf of any of them. Any such Free Writing Communication is a Permitted Free
Writing Communication for purposes of this Agreement.
7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase and pay for the Offered Notes will be subject
to the accuracy of the representations and warranties herein on the part of the
Issuer, TILC and Trinity herein, to the accuracy of the statements of




--------------------------------------------------------------------------------




officers of the Issuer, TILC and Trinity made pursuant to the provisions hereof,
to the performance by each of the Issuer, TILC and Trinity of its obligations
hereunder and to the following additional conditions precedent on or prior to
the Closing Date:
(a) On the Closing Date, the Initial Purchasers shall have received from a third
party that is a nationally recognized accounting firm reasonably satisfactory to
the Initial Purchasers a letter or letters, in the form heretofore agreed to
regarding the Preliminary Offering Circular and Offering Circular, each dated as
of the review date or the date of the Preliminary Offering Circular or Offering
Circular, as applicable.
(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred: (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Issuer, TILC, TRLWT or Trinity and its
subsidiaries taken as one enterprise which, in the judgment of a majority in
interest of the Initial Purchasers or any of their affiliates, is material and
adverse and makes it impractical or inadvisable to proceed with completion of
the offering or the sale of and payment for the Offered Notes; (ii) any
downgrading in the rating of any debt securities of TILC or Trinity by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of TILC or Trinity (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement by such organization that the
Issuer, Trinity or TILC has been placed on negative outlook; (iii) any change in
U.S. or international financial, political or economic conditions or currency
exchange rates or exchange controls as would, in the judgment of a majority in
interest of the Initial Purchasers or any of their affiliates, be likely to
prejudice materially the success of the proposed issue, sale or distribution of
the Offered Notes, whether in the primary market or in respect of dealings in
the secondary market; (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum prices for trading on such exchange; (v) any suspension of trading of
any securities of the Issuer, TILC or Trinity or any of its affiliates on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by U.S. Federal or New York authorities; (vii) any major disruption of
settlements of securities or clearance services in the United States; or (viii)
any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of a
majority in interest of the Initial Purchasers or any of their affiliates, the
effect of any such attack, outbreak, escalation, act, declaration, calamity or
emergency makes it impractical or inadvisable to proceed with completion of the
offering or sale of and payment for the Offered Notes.
(c) The Initial Purchasers shall have received opinions, dated the Closing Date,
of (i) Vedder Price P.C., counsel for the Issuer, (ii) the Associate General
Counsel and Secretary of Trinity, and (iii) such other law firms acceptable to
the Initial Purchasers and their counsel, to the effect that:
(i) The Issuer has been duly formed and is a validly existing limited liability
company in good standing under the laws of the state of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information; and the Issuer is duly qualified to do business
as a foreign limited liability company in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification;
(ii) TRLWT has been duly formed and is a validly existing statutory trust in
good standing under the laws of the state of Delaware, with power and authority
(as a statutory trust and otherwise) to own its properties and conduct its
business as described in the General Disclosure Package; and TRLWT is duly
qualified to do business as a foreign statutory trust




--------------------------------------------------------------------------------




in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification;
(iii) Each of TILC and Trinity has been duly incorporated and is a validly
existing corporation in good standing under the laws of the state of Delaware,
with power and authority (as a corporation and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package; and
each of TILC and Trinity is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification;
(iv) The Indenture and the other Transaction Documents have been duly
authorized, executed and delivered by the Issuer, TILC, TRLWT or Trinity,
as applicable; the Offered Notes have been duly authorized, executed,
authenticated, issued and delivered and conform to the description thereof
contained in the Final Offering Document; and each Transaction Document with
respect to which it is a party, constitutes a valid and legally binding
obligation of the Issuer, TILC, TRLWT or Trinity, as applicable, enforceable
against the Issuer, TILC, TRLWT or Trinity, as applicable, in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles;
(v) The Indenture creates a valid lien upon all of the Collateral (as defined in
the Indenture) as granted under the Indenture and subject to the lien thereof,
subject only to the exceptions referred to in the Indenture, and will create a
similar lien upon all properties and assets that become part of the Collateral
after the date of such opinion and required to be subjected to the lien of the
Indenture, subject only to the exceptions referred to in the Indenture;
the Trustee for the benefit of the holders of the holders of the Offered Notes
from time to time will have, upon the filing of certain financing statements, a
perfected security interest in the Collateral;
(vi) Each of the Issuer, TILC, TRLWT and Trinity has been duly incorporated or
formed, and is an existing corporation, statutory trust or limited liability
company in good standing under the laws of the jurisdiction of its incorporation
or formation, as applicable, with power and authority (as a corporation and
otherwise) to own its properties and conduct its business as described in the
General Disclosure Package; and each of the Issuer, TILC, TRLWT and Trinity is
duly qualified to do business as a foreign corporation, statutory trust or
limited liability company in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification if the failure to be so qualified would materially and adversely
affect its ability to perform its obligations under the Transaction Documents;
(vii) The Issuer is not and, after giving effect to the offering and sale of the
Offered Notes and the application of the proceeds thereof as described in the
General Disclosure Package, will not be an “investment company” as defined in
the Investment Company Act;
(viii) No consent, approval, authorization or order of, or filing with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by this Agreement in connection with the issuance
or sale of the Offered Notes, except for security interest filings contemplated
by the Transaction Documents and except such as may be required under state
securities laws and except for the filing of a notice of sale on Form D as
required by Rule 503 of Regulation D of the Securities Act;
(ix) There are no pending actions, suits or proceedings against or affecting the
Issuer, TILC, TRLWT, Trinity or any of their respective subsidiaries, or any of
their respective




--------------------------------------------------------------------------------




properties that, if determined adversely to the Issuer, TILC, TRLWT, Trinity or
any of their respective subsidiaries, would individually or in the aggregate
have a Material Adverse Effect, or would materially and adversely affect the
ability of the Issuer, TILC, TRLWT or Trinity to perform their respective
obligations under the Indenture, this Agreement, or any other Transaction
Document or which are otherwise material in the context of the sale of the
Offered Notes; and no such actions, suits or proceedings are threatened or, to
such counsel's knowledge, contemplated;
(x) The execution, delivery and performance of the Indenture, the other
Transaction Documents to which the Issuer, TILC, TRLWT or Trinity is a party,
and this Agreement and the issuance and sale of the Offered Notes and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default under, any
statute, any rule, regulation or order of any governmental agency or body or any
court having jurisdiction over the Issuer, TILC, TRLWT or Trinity or any of
their properties, or any agreement or instrument to which the Issuer, TILC,
TRLWT or Trinity is a party or by which the Issuer, TILC, TRLWT or Trinity is
bound or to which any of the properties of the Issuer, TILC, TRLWT or Trinity is
subject, or the organizational or formation documents of the Issuer, TILC, TRLWT
or Trinity, and the Issuer has full power and authority to authorize, issue and
sell the Offered Notes as contemplated by this Agreement;
(xi) Such counsel have no reason to believe that the Final Offering Document, or
any amendment or supplement thereto, as of the Applicable Time and as of the
Closing Date, contained any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements therein not misleading;
and such counsel have no reason to believe that the information specified in a
schedule, if any, to such counsel's letter, which information, when taken
together with the Preliminary Offering Circular, will comprise the General
Disclosure Package, as of the Applicable Time and as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein not misleading;
(xii) This Agreement has been duly authorized, executed and delivered by each of
the Issuer, TILC and Trinity;
(xiii) It is not necessary in connection with (i) the offer, sale and delivery
of the Offered Notes by the Issuer to the Initial Purchasers pursuant to this
Agreement, or (ii) the resales of the Offered Notes by the Initial Purchasers in
the manner contemplated by this Agreement, to register the Offered Notes under
the Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act;
(xiv) The statements in the Preliminary Offering Circular and the Offering
Circular under the captions “The Issuer”, “The Railcars”, “The Lessees”, “The
Leases”, “TRLWT”, “The Manager”, “Description of the Management Agreement”,
“Description of the Administrative Services Agreement”, “Description of the
Purchase and Contribution Agreement”, “Description of the Insurance Agreement”,
“Description of Hedging Agreements” and “Description of the Offered Notes and
the Indenture”, insofar as they purport to summarize certain terms of the
Offered Notes and the applicable Transaction Documents, constitute a fair
summary of the provisions purported to be summarized;
(xv) The statements contained in the Preliminary Offering Circular and the
Offering Circular under the captions “ERISA Considerations” and “Certain United
States Federal Income Tax Considerations”, to the extent that they constitute
matters of federal law or legal conclusions with respect thereto, while not
purporting to discuss all possible consequences




--------------------------------------------------------------------------------




of investment in the Offered Notes, are correct in all material respects with
respect to those consequences or matters that are discussed therein;
(xvi) In the event of a bankruptcy proceeding of the Issuer under the Bankruptcy
Code, a court properly presented with the facts would hold that the transfer of
the Railcars and Leases from TILC to TRLWT and from TRLWT or TILC, as
applicable, to the Issuer and as contemplated by the Transaction Documents prior
to such event would constitute sales, and not secured loans, and that,
accordingly, the Railcars and Leases so transferred and the proceeds thereof
would not constitute “property of the estate” of the seller for purposes of
Section 541 of the Bankruptcy Code and would not as a result of such proceeding
be subject to the automatic stay of Section 362(a) of the Bankruptcy Code; and
(xvii) In the event of a bankruptcy proceeding of TILC or TRLWT under the
Bankruptcy Code, a court properly presented with the facts would not grant an
order substantively consolidating the assets and liabilities of the Issuer with
those of TILC or TRLWT.
(a) The Initial Purchasers shall have received from Mayer Brown LLP, counsel for
the Initial Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the Final Offering Document and the General Disclosure Package, the
exemption from registration for the offer and sale of the Offered Notes to the
Initial Purchasers and the resales by the Initial Purchasers as contemplated
hereby and other related matters as the Initial Purchasers may require, and the
Issuer shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.
(b) The Initial Purchasers shall have received the opinion or opinions of Morris
James LLP, special counsel to the Trustee, dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers.
(c) The Initial Purchasers shall have received the opinion of Alvord & Alvord,
special STB counsel, dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.
(d) The Initial Purchasers shall have received the opinion of Fasken Martineau
DuMoulin LLP, special Canadian counsel, dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers.
(e) The Initial Purchasers shall have received a copy of each opinion provided
to the Hired NRSRO in connection with its rating of the Offered Notes, each of
which shall state therein that the Initial Purchasers may rely thereon, in form
and substance reasonably satisfactory to the Initial Purchasers.
(f) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President or a principal financial or
accounting officer of each of the Issuer, TILC, TRLWT and Trinity (it being
understood that a certificate of TILC on its own behalf and in its capacity as
sole equity member and manager of the Issuer and TRLWT shall be sufficient for
purposes of the compliance by the Issuer, TILC and TRLWT with this requirement)
in which such officer, to the best of such officer's knowledge, after reasonable
investigation, shall state that (i) the representations and warranties of the
Issuer and TILC on behalf of itself and as manager of TRLWT, as the case may be,
in this Agreement are true and correct, that each of the Issuer, TILC and TRLWT
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and that,
subsequent to the date of the most recent financial statements of each of the
Issuer, TILC and Trinity, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
each of the Issuer, TILC and Trinity and its subsidiaries taken as a whole
except as described in such certificate, (ii) nothing has come to such officer's
attention that would lead such officer to conclude that the General Disclosure
Package included any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or




--------------------------------------------------------------------------------




necessary to make the statements therein, under the circumstances in which they
were made, not misleading and (iii) since the date of the Offering Circular
there shall not have been any change in the capital stock of Trinity or TILC or
the membership interests of the Issuer, or the long term debt of the Issuer or
Trinity or TILC except as described in such certificate.
(g) On or before the Closing Date, this Agreement, the Offering Document and
each Transaction Document shall be satisfactory in form and substance to the
Initial Purchasers, shall have been duly executed and delivered by the parties
thereto (except that the execution and delivery of the documents referred to
above (other than this Agreement) by a party hereto or thereto shall not be a
condition precedent to such party's obligations hereunder), shall each be in
full force and effect and executed counterparts of each shall have been
delivered to the Initial Purchasers or their counsel on or before the Closing
Date.
(h) Each of Trinity, TILC, TRLWT and the Issuer shall have delivered to the
Initial Purchasers a certificate (it being understood that a certificate of TILC
in its capacity as sole member and manager of the Issuer shall be sufficient for
purposes of the Issuer's and TRLWT's compliance with this requirement), dated
the Closing Date, of its secretary certifying its certificate of incorporation,
limited liability company agreement, bylaws or other organizational documents;
board or similar resolutions authorizing the execution, delivery and performance
of the Transaction Documents to which it is a party, as applicable; and the
incumbency of all officers that signed any of the Transaction Documents.
(i) The Purchasers shall have received a certificate from a nationally
recognized insurance broker with respect to the public liability insurance
required by Section 5.04(f) of the Indenture.
(j) Any Transaction Documents which are required to be executed on or prior to
the Closing Date that have not been executed by the date of this Agreement will
be subject to a condition precedent that requires such agreements to be in form
and substance satisfactory to the Initial Purchasers.
(k) (i) The Hired NRSRO shall have delivered to the Issuer, TILC and the Initial
Purchasers a final rating letter setting forth a rating with respect to the
Offered Notes of at least “A” and (ii) subsequent to the execution and delivery
of this Agreement the Hired NRSRO shall not have announced in writing (which
shall include, without limitation, any press release by such organization) that
it has under surveillance or review its rating of any of the Offered Notes
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating).
(l) On or prior to the Closing Date, DTC shall have approved as to form the
“Regulation S Temporary Global Note” and the “144A Book-Entry Note” as those
terms are defined in the Indenture.
(m) On or before the Closing Date the Issuer shall have caused the Indenture
(or memorandum thereof) delivered at the Closing Date, to be duly filed,
recorded and deposited with the Surface Transportation Board of the United
States of America in conformity with 49 U.S.C. §11301 and with the Registrar
General of Canada pursuant to Section 90 of the Railway Act of Canada, and the
Issuer shall furnish the Initial Purchasers with proof thereof.
(n) On or before to the Closing Date, the Issuer shall have funded the Liquidity
Reserve Account in the amount required by the Transaction Documents.
Documents described as being “in the agreed form” are documents which are in the
form reasonably satisfactory to the Initial Purchasers and Mayer Brown LLP.
The Issuer and TILC will furnish the Initial Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Initial
Purchasers reasonably request.
8. Indemnification and Contribution. (a) The Issuer, TILC and Trinity will
jointly and severally indemnify and hold harmless (i) the Initial Purchasers and
(ii) their respective officers, partners, members, directors, employees and
affiliates and each person, if any, who controls any Initial Purchaser, within
the




--------------------------------------------------------------------------------




meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(the “Initial Purchaser Representatives”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Initial Purchasers or
the Initial Purchaser Representatives may become subject, under the Securities
Act or the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) arise out of or are
based upon any breach of any of the representations, warranties and covenants of
the Issuer, TILC or Trinity contained herein or any untrue statement or alleged
untrue statement of any material fact contained in any document comprising a
part of the Offering Document, any Limited Use Issuer Free Writing Communication
or any amendment or supplement thereto, or any related preliminary offering
circular or Additional Issuer Information, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading,
including, without limitation, any losses, claims, damages, liabilities or
expenses arising out of or based upon the Issuer's, TILC's or Trinity's failure
to perform its obligations under Section 5 of this Agreement, and will reimburse
the Initial Purchasers and the Initial Purchaser Representatives for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability, expense or action as such
expenses are incurred; provided, however, that none of the Issuer, TILC or
Trinity will be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Issuer, TILC or Trinity by any Initial Purchaser specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.
(a) The Initial Purchasers severally and not jointly will indemnify and hold
harmless (i) the Issuer, TILC and Trinity and (ii) their respective directors
and officers and each person, if any, who controls the Issuer or TILC within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(the “Seller Representatives”), against any losses, claims, damages, liabilities
or expenses to which the Issuer, TILC or the Seller Representatives may become
subject, under the Securities Act or the Exchange Act or otherwise, insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any document comprising a part of
the Offering Document, any Limited Use Issuer Free Writing Communication or any
amendment or supplement thereto, or any related preliminary offering circular,
or arise out of or are based upon the omission or the alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Issuer, TILC or
Trinity by the Initial Purchasers specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by the Issuer, TILC,
Trinity or the Seller Representatives in connection with investigating or
defending any such loss, claim, damage, liability, expense or action as such
expenses are incurred, it being understood and agreed that the only such
information furnished by the Initial Purchasers consists of the following
information in the Offering Document: under the caption “Plan of Distribution”,
the second sentence of the second paragraph, the sixth paragraph, the second and
third sentences of the twelfth paragraph thereunder; provided, however, that the
Initial Purchasers shall not be liable for any losses, claims, damages,
liabilities or expenses arising out of or based upon the Issuer's, TILC's or
Trinity's failure to perform its obligations under Section 5(a) of this
Agreement.
(b) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the




--------------------------------------------------------------------------------




forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a) or (b) above. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties, and the indemnifying party will reimburse any legal expenses incurred
by the indemnified party having separate counsel, as incurred. And after any
such notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by the indemnified party
of counsel, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence,
in which case the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which such indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of such indemnified party.
(c) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to in subsection (a) or (b) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer, TILC, TRLWT and Trinity on the one hand and the Initial Purchasers on
the other from the offering of the Offered Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Issuer, TILC, TRLWT
and Trinity on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative benefits received by the Issuer, TILC, TRLWT and
Trinity on the one hand and the Initial Purchasers on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Issuer bear to the total discounts,
commissions and fees received by the Initial Purchasers from the Issuer under
this Agreement. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuer, TILC, TRLWT, Trinity or the Initial
Purchasers and the parties' relative intent, knowledge, access to




--------------------------------------------------------------------------------




information and opportunity to correct or prevent such untrue statement or
omission. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or expenses referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Initial Purchaser shall be required to contribute any amount in excess of the
total discounts, commissions and fees received by such Initial Purchaser from
the Issuer. The obligations of the Initial Purchasers in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.
(d) The obligations of the Issuer, TILC and Trinity under this Section shall be
in addition to any liability which the Issuer, TILC or Trinity may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
or the Exchange Act; and the obligations of each Initial Purchaser under this
Section shall be in addition to any liability which it may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls the Issuer, TILC or Trinity within the meaning of the Securities Act or
the Exchange Act.
9. Default of Purchasers. If any one or more Initial Purchasers shall fail to
purchase and pay for the Offered Notes agreed to be purchased by such Initial
Purchasers (the “Defaulting Initial Purchasers”) hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the non-Defaulting Initial Purchasers (the
“Non-Defaulting Initial Purchasers”) may make arrangements satisfactory to the
Issuer for the purchase of the Offered Notes by other persons, including any of
the Non-Defaulting Initial Purchasers, but if no such arrangements are made by
the Closing Date, the Non-Defaulting Initial Purchasers shall be obligated
severally and not jointly to take up and pay for (in the respective proportions
that the amount of Offered Notes set forth opposite their names in Schedule A
bears to the aggregate amount of Offered Notes set forth opposite the names of
all the Non-Defaulting Initial Purchasers) the Offered Notes which the
Defaulting Initial Purchasers agreed but failed to purchase; provided, however,
that in the event that the aggregate amount of Offered Notes which the
Defaulting Initial Purchasers agreed but failed to purchase shall exceed 10% of
the aggregate amount of the Offered Notes set forth in Schedule A, the
Non-Defaulting Initial Purchasers shall have the right to purchase all, but
shall not be under any obligation to purchase any, of the Offered Notes. If the
Non-Defaulting Initial Purchasers do not purchase all the Offered Notes, this
Agreement will terminate without liability on the part of any non-defaulting
Initial Purchaser, the Issuer, TILC or Trinity, except as provided in
Section 10. As used in this Agreement, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section. Nothing herein
will relieve the defaulting Initial Purchaser from liability for its default.
10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer, TILC, Trinity or their respective officers and of the Initial Purchasers
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, the Issuer, TILC, Trinity or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Notes. If this
Agreement is terminated pursuant to Section 9 or if for any reason the purchase
of the Offered Notes by the Initial Purchasers is not consummated, the Issuer,
TILC and Trinity shall remain responsible for the expenses to be paid or
reimbursed by them pursuant to Section 5 and the respective obligations of the
Issuer, TILC, Trinity, and the Initial Purchasers pursuant to Section 8 shall
remain in effect. Further, if the purchase of the Offered Notes by the Initial
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 9, the Issuer, TILC or Trinity
will reimburse each Initial Purchaser for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by it in connection with
the offering of the Offered Notes.




--------------------------------------------------------------------------------




11. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchasers will be mailed, delivered or telegraphed and confirmed to
Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y.
10010-3629, Attention: Asset Finance Group; if sent to the Issuer or TILC or, as
the case may be, will be mailed, delivered or telegraphed and confirmed to it at
c/o Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas
75207, Attention: Vice President Leasing Operations Re: (Trinity Rail Leasing
2012 LLC).
12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Notes shall be entitled to enforce the
agreements for their benefit contained in the second and third sentences of
Section 5(b) hereof against the Issuer as if such holders were parties thereto.
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
14. Absence of Fiduciary Relationship. Each of the Issuer, TILC and Trinity
acknowledges and agrees that:
(a) Each Initial Purchaser has been retained solely to act as an initial
purchaser in connection with the initial purchase, offering and resale of the
Offered Notes and that no fiduciary, advisory or agency relationship between any
of the Issuer, TILC, TRLWT or Trinity or their respective affiliates,
stockholders, creditors or employees, on the one hand, and such Initial
Purchaser, on the other hand, has been created in respect of any of the
transactions contemplated by this Agreement or the Offering Document,
irrespective of whether such Initial Purchaser has advised or is advising the
Issuer, TILC, TRLWT or Trinity on other matters;
(b) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discount and commissions, is an arm's-length commercial transaction
among the Initial Purchasers, the Issuer, TILC and Trinity and the Issuer, TILC
and Trinity are capable of evaluating and understanding, and do understand and
hereby accept, the terms, risks and conditions of the transactions contemplated
by this Agreement;
(c) the Issuer, TILC, TRLWT and Trinity have been advised that the Initial
Purchasers and their affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Issuer, TILC, TRLWT
and Trinity and the Initial Purchasers have no obligation to disclose such
interests and transactions to any of the Issuer, TILC, TRLWT or Trinity by
virtue of any fiduciary, advisory or agency relationship; and
(d) each of the Issuer, TILC or Trinity waives, to the fullest extent permitted
by law, any claims it may have against any Initial Purchaser for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that no Initial
Purchaser shall have any liability (whether direct or indirect) to any of the
Issuer, TILC or Trinity in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of any of the
Issuer, TILC or Trinity, including stockholders, employees or creditors of the
Issuer, TILC or Trinity.
15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York without regard to principles
of conflicts of laws.
Each of the Issuer, TILC and Trinity hereby submits to the exclusive
jurisdiction of the courts of the state of New York and the courts of the United
States of America for the Southern District of New York, in each case sitting in
the Borough of Manhattan in The City of New York and appellate courts from any
thereof




--------------------------------------------------------------------------------




in any suit, action or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby.
EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.
16. No Petition in Bankruptcy. Each Initial Purchaser agrees that, prior to the
date which is one year and one day after the payment in full of all outstanding
Offered Notes, such Initial Purchaser will not institute against, or join any
other Person in instituting against, the Issuer an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the United States or any state of the United
States.
17. Integration. As to the matters set forth in this Agreement, so long as this
Agreement is in full force and effect, the provisions herein shall supersede any
and all prior agreements as to such subject matter, except any Engagement Letter
and any other fee arrangement entered into between any Initial Purchaser and
TILC.
18.Amendments. This Agreement may not be amended, waived, discharged or
terminated unless such amendment, waiver, discharge or termination is in writing
and signed by each of the parties hereto.
19. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
































--------------------------------------------------------------------------------




If the foregoing is in accordance with the Initial Purchasers' understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Issuer, TILC, Trinity
and the Initial Purchaser in accordance with its terms.
 
Very truly yours,


TRINITY RAIL LEASING 2012 LLC,
By:TRINITY INDUSTRIES LEASING COMPANY, as sole member and manager


By:/s/ C. Lance Davis


Name: Cary Lance Davis
Title: Vice President
 
TRINITY INDUSTRIES LEASING COMPANY
By:/s/ C. Lance Davis
Name: Cary Lance Davis
Title: Vice President
 
TRINITY INDUSTRIES, INC.
By:/s/ Gail M. Peck
Name: Gail M. Peck
Title: Vice President and Treasurer





--------------------------------------------------------------------------------




The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.


By: /s/ Jorge Fries
Name: Jorge Fries
Title: Managing Director
CREDIT SUISSE SECURITIES (USA) LLC
By: /s/ Scott Corman
Name: Scott Corman
Title: Managing Director
CREDIT AGRICOLE SECURITIES (USA) INC.
By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director
Lloyds Securities Inc.
By: /s/ David S. Kiebler
Name: David S. Kiebler
Title: Director
RABO SECURITIES USA, INC.
By: /s/ Jeb Ebbott
Name: Jeb Ebbott
Title: Managing Director
By: /s/ Jason Yan
Name: Jason Yan
Title: Assistant Secretary
WELLS FARGO SECURITIES, LLC
By: /s/ Peter C. Rogers
Name: Peter C. Rogers
Title: Director

 
 








--------------------------------------------------------------------------------




SCHEDULE A
Purchaser
Principal Amount of Offered Notes
Credit Suisse Securities (USA) LLC
$183,612,000
Credit Agricole Securities (USA) Inc.
$133,536,000
Lloyds Securities Inc.
$5,564,000
Rabo Securities USA, Inc.
$5,564,000
Wells Fargo Securities, LLC
$5,564,000
 
 
Total
$333,840,000











--------------------------------------------------------------------------------




SCHEDULE B
None.








--------------------------------------------------------------------------------




SCHEDULE C
None.






--------------------------------------------------------------------------------




SCHEDULE D


Additional Offering Circular Information


1.
Class A-1 Interest Rate (Cover Page)
2.266%
2.
Class A-2 Interest Rate (Cover Page)
3.525%
3.
Date of delivery of Offered Notes (Cover Page)
December 19, 2012
4.
Closing Date (Summary, Closing Date, page 10)
December 19, 2012
5.
Additional Interest rate from Rapid Amortization Date (Summary, Additional
Interest, page 12)
5%
6.
Liquidity Reserve Target Amount at Closing Date (Summary, Liquidity Reserve,
page 17)
$7,453,333
7.
Additional Interest rate from Rapid Amortization Date (Description of the
Offered Notes and Indenture, Additional Interest, page 82)
5%
8.
Percentage making up the discount (when added to the Treasury Rate) calculated
for the Class A-1 Redemption Premium (Description of the Offered Notes and
Indenture, Redemption of the Offered Notes, page 83)
0.75%
9.
Percentage rate making up the discount (when added to the Treasury Rate)
calculated for the Class A-2 Redemption Premium (Description of the Offered
Notes and Indenture, Redemption of the Offered Notes, page 84)
0.75%
10.
Liquidity Reserve Target Amount (Description of the Offered Notes and Indenture,
Liquidity Reserve Account, page 88)
$7,453,333
11.
Date of Master Indenture (Description of the Offered Notes and Indenture,
Stamping of Leases, page 110)
December 19, 2012
12.
Date of the Purchase Agreement (Plan of Distribution, page 145)
December 12, 2012
13.
Principal Amounts for each Initial Purchaser (Plan of Distribution, page 142)
$183,612,000
$133,536,000
$5,564,000
$5,564,000
$5,564,000
_____________
$333,840,000
14.
Business Day on which delivery of the Offered Notes is expected (Plan of
Distribution, page 143)
fifth
15.
Settlement cycle of number 13. above (Plan of Distribution, page 143)
T+5
16.
Settlement Date of the Offered Notes (Plan of Distribution, page 143)
T+5









